DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1-2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Konomoto (WO-2013108558-A1) alone.

With regards to claim 1, Konomoto discloses a vehicle door lock structure (10 Figure 1) comprising: 
(90 Figure 1A); 
an active lever (25 Figure 12) supported by the housing so as to be displaceable (about shaft 25J, Figure 13) relative to the housing between a locked position (rotated counterclockwise from Figure 8, [Pg 9 Para 3]) where the active lever prohibits opening of a vehicle door (201 Figure 2A) by a door opening operation of a door operation handle (204 Figure 2A) provided on the vehicle door and an unlocked position (Figure 8) where the active lever allows the opening of the vehicle door by the door opening operation of the door operation handle (Pg 10 Para 3); and 
a spring (27 Figure 12) configured to selectively hold the active lever at either the locked position or the unlocked position (Pg 9 Para 3).
Konomoto does not disclose that the housing includes a held portion that is held by the spring and the active lever includes a spring holder that holds the spring.
However, Konomoto does disclose that the active lever includes a held portion (25G Figure 12) that is held by the spring, and that the housing includes a spring holder that holds the spring. In re Gazda, (219 F.2d 449, 104 USPQ 400 (CCPA 1955)) held that a mere reversal of parts involves only routine skill in the art. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to move the spring holder from the housing to the active lever, and move the held portion from the active lever to the housing. One would have been motivated to make this reversal in order to simplify assembly of the housing.
Therefore, Konomoto teaches that the housing includes a held portion that is held by the spring, the spring includes: 
(the distal portions of the legs of spring 27, Figure 12) that holds the held portion such that the active lever is held at the locked position (Figure 12); and 
an unlocked-position holder (the proximal portions of the legs of spring 27, Figure 13) that holds the held portion such that the active lever is held at the unlocked position (Figure 13), 
and the active lever includes a spring holder (Pg 9 Para 3) that holds the spring.

With regards to claim 2, Konomoto teaches the vehicle door lock structure according to claim 1, further comprising: 
a cover (11B Figure 1B) capable of being assembled to the housing and configured to accommodate therein the active lever and the spring together with the housing in a state of being assembled to the housing (Figure 1A), 
wherein the housing (90 Figure 1B) includes a base (90B Figure 1B) that faces the cover, 
the held portion (25G Figure 12) has a shape that protrudes from the base toward the cover, 
the active lever (25 Figure 12) has a base facing surface (visible face of 25, Figure 12) that faces the base and a cover facing surface (hidden face of 25, Figure 12) that faces the cover, 
Konomoto does not disclose that the active lever is formed with an insertion through-hole that allows the held portion to be inserted therethrough.
However, Konomoto does disclose a structure in which a lever (64 Figure 10) includes a through-hole (62 Figure 10) that allows a held portion (51 Figure 10) to be inserted 
Therefore, Konomoto teaches that the active lever is formed with an insertion through-hole that allows the held portion to be inserted therethrough from a base facing surface side to a cover facing surface side and allows the active lever to be displaced between the locked position (Figure 12) and the unlocked position (Figure 13) in a state where the held portion is inserted through the insertion through-hole.
Konomoto does not discloses that the spring holder (Pg 9 Para 3) is provided on the cover facing surface.
However, Konomoto does disclose that the spring holder is provided on the base facing surface. In re Gazda, (219 F.2d 449, 104 USPQ 400 (CCPA 1955)) held that a mere reversal of parts involves only routine skill in the art. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to reverse the spring and spring holder from the base facing surface to the cover facing surface. One would have been motivated to make this reversal to further facilitate a more compact latch assembly in which the distance between the cover and base can be minimized.

Claim 3-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Konomoto in view of Basavarajappa (CN-106103869-A).

With regards to claim 3, Konomoto discloses the vehicle door lock structure according to claim 2, wherein the spring includes: 
a coil portion (coils of 27 [Figure 13, Pg 9 Para 3]); 
a first leg portion (27A left, Figure 13) that extends from one end of the coil portion; and 
a second leg portion (27A right, Figure 13) that extends from a remaining end of the coil portion, 
a portion of the first leg portion and a portion of the second leg portion (distal portions of legs 27A, Figure 13) constitute the locked-position holder, 
another portion of the first leg portion and another portion of the second leg portion constitute the unlocked-position holder (proximal portions of legs 27A, Figure 13), and 
Konomoto does not disclose that the spring holder includes a leg-portion holder.
However, Basavarajappa discloses a motor vehicle lock with a similar indexing spring that includes a leg-portion holder (lower 6, 5 Figure 1 [Pg 7 Para 4]) that holds, in a state where the first leg portion and the second leg portion do not hold the held portion (lower bolt 9 in position 3, Figure 1), the first leg portion and the second leg portion (14 Figure 1) in a state where the first leg portion and the second leg portion are spaced apart from each other so as to resist a restoration force by the coil portion (7 Figure 1), the leg-portion holder being spaced apart from the first leg portion and the second leg portion in a state where the first leg portion and the second leg portion hold the held portion (Figure 1 shows that when lower bolt 9 moves from position 3 to position 2, springs legs 1 are pushed apart to hold held bolt 9, so that the distal portions of the legs become spaced apart from the leg-portion 9.).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add the leg-portion holder of Basavarajappa to the active lever of Konomoto. One would be motivated to make this addition in order to add a preload force to the spring legs of Konomoto, so that the spring is secured against rattling and can be more reliably operated, as is common in the art.  

With regards to claim 4, Konomoto in view of Basavarajappa teaches the vehicle door lock structure according to claim 3, wherein the leg-portion holder (wall 6, 5 [Figure 1, Pg 7 Para 4] – Basavarajappa) includes: 
a pinched portion (lower 6, Figure 1) that is pinched between the first leg portion (lower left 1, Figure 1) and the second leg portion (lower right 1, Figure 1); and 
a retaining portion (lower 5, Figure 1) that regulates separation of the first leg portion and the second leg portion to a cover side (Figure 1 shows that wall 5 restricts the motion of springs legs 1 in the into the page direction) in a state where the first leg portion and the second leg portion pinch the pinched portion therebetween.

With regards to claim 5, Konomoto in view of Basavarajappa teaches the vehicle door lock structure according to claim 3, 
wherein the active lever (25 Figure 12 – Konomoto) includes a cover-side regulation portion (lower 5, Figure 1 – Basavarajappa) that regulates displacement of the first leg portion (27A Figure 12 – Konomoto) to a cover side in a state where the first leg portion and the second leg portion are spaced apart from the leg-portion holder (Basavarajappa Figure 1 shows that wall 5 restricts the motion of the springs legs in the axial direction of the coil. As added to the active lever of Konomoto, wall 5 restricts the motion of the spring legs 27A in the direction of the cover 11B).

With regards to claim 5, Konomoto in view of Basavarajappa teaches the vehicle door lock structure according to claim 3, 
wherein the active lever (25 Figure 12 – Konomoto) includes a housing-side regulation portion (25D Figure 12) that regulates displacement of the first leg portion and the second leg portion to a housing side in a state where the first leg portion and the second leg portion are spaced apart from the leg-portion holder (Figure 12 shows that with the spring 27 moved to the cover-side of the active lever [see claim 2], the active lever portion 25D prevents the displacement of the spring towards the housing side.).

With regards to claim 7, Konomoto in view of Basavarajappa teaches the vehicle door lock structure according to claim 3, 
wherein the cover (11B Figure 1B – Konomoto) includes a fitting portion (11G Figure 12) that is fitted onto the held portion (25G Figure 12, modified to extend to the cover 11B [see claim 2] and be held by the fitting portion 11G), and the fitting portion has a shape that overlaps with the first leg portion and the second leg portion (27A Figure 12) in a direction (The fitting portion 11G overlaps the leg portions in the direction parallel to the axis of held portion 25G).

With regards to claim 8, Konomoto in view of Basavarajappa teaches the vehicle door lock structure according to claim 3, 
wherein the first leg portion and the second leg portion (27A Figure 13 – Konomoto) include a moderator (the pinched towards one another portions of legs 27A, Figure 13) formed between the locked-position holder (distal portions of legs 27A, Figure 12) and the unlocked-position holder (proximal portions of legs 27A, Figure 13) to generate a moderation feeling when the held portion moves between the locked-position holder and the unlocked-position holder (When moving from the locked to unlocked position, the pushing apart of legs 27A by the held portion 25G generates a moderation feeling.).

With regards to claim 9, Konomoto in view of Basavarajappa teaches the vehicle door lock structure according to claim 3. 
Konomoto is silent on the nature of the spring holder (Pg 9 Para 3).
However, Konomoto does disclose a holder (54 Figure 23) suitable for a cylindrical component, such as a coiled portion of a torsion spring. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add the described holder to the active lever (25G Figure 12) as previously modified. One would have been motivated to use this style of holder to releasably hold the coiled portion of the spring with a single feature. 
(54 Figure 23) includes a coil-portion holder (split shaft of 54, Figure 23) that holds the coil portion, and the coil-portion holder includes an engagement portion (54T Figure 23) that regulates displacement of the coil portion to a cover side.

With regards to claim 10, Konomoto in view of Basavarajappa teaches the vehicle door lock structure according to claim 9, 
wherein the engagement portion (54T Figure 23) is engaged with a portion (cover side face of coils of spring 27, Figure 12 [see claim 2]) of the coil portion that is displaced toward the cover side when the held portion moves between the locked-position holder and the unlocked-position holder.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US-9791885-B2: A vehicle latch with a related spring structure.
US-20190017291-A1: A vehicle latch with a related spring structure.
US-8438888-B2: A vehicle latch with a related spring structure.
FR-3026767-A1: A vehicle latch with a related spring structure.
DE-112016002502-T5: A vehicle latch with a related spring structure.
WO-2015105096-A1: A vehicle latch with a related spring structure.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton, can be reached on (571) 272-7376. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NOAH HOROWITZ/Examiner, Art Unit 3675                                                                                                                                                                                                        /KRISTINA R FULTON/                                                                                                                   Supervisory Patent Examiner, Art Unit 3675